Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS








IN RE:  EXIT STAGE LEFT, INC. and
GEORGE CISNEROS


RELATORS

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-06-00320-CV

An Original Proceeding 

in Mandamus





 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
            Relators, Exit Stage Left, Inc. and George Cisneros, seek a writ of mandamus against the
Honorable M. Sue Kurita, Judge of the County Court at Law No. 6 of El Paso County.  Mandamus
will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 
1992)(orig. proceeding).  Moreover, there must be no other adequate remedy at law.  Id.  Based on
the petition and record before us, we are unable to conclude that Relators are entitled to the relief
requested.  Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).


January 25, 2007
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.